DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an IQ signal source comprising a quadrature voltage controlled oscillator having a first voltage controlled oscillator and a second voltage controlled oscillator, the quadrature voltage controlled oscillator outputting an in-phase signal and a quadrature signal by electrically coupling the first voltage controlled oscillator and the second voltage controlled oscillator with each other; and specifically the limitation directed to a first phase locked loop to compare a frequency of the in-phase signal or the quadrature signal with a frequency of a reference signal input from an outside of the IQ signal source and to output a voltage depending on a result of the comparison; and a second phase locked loop to detect a phase difference between the in-phase signal and the quadrature signal and to output a voltage depending on the phase difference, wherein the phase difference converges to 90 degrees in dependence on the output voltage of the first phase locked loop and the output voltage of the second phase locked loop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 24, 2021